Order entered September 15, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00609-CV

                E.I. DU PONT DE NEMOURS AND COMPANY, Appellant

                                              V.

                     VIRGIL HOOD AND LORRIE HOOD, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03619

                                          ORDER
       We GRANT appellee/cross-appellant Lorrie Hood’s September 12, 2016 motion to adopt

briefing schedule. We ORDER appellant’s brief and cross-appellants’ brief due October 16,

2016; appellees’ brief and cross-appellee’s brief due November 15, 2016; and appellant’s reply

brief and cross-appellants’ reply brief due December 12, 2016.



                                                           /s/   CRAIG T. STODDART
                                                                 JUSTICE